DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 15, 2021 has been entered.
 
Acknowledgments
Applicant’s amendment/response filed on December 15, 2021 is acknowledged. Accordingly claims 1-6, 8-12, and 14-19 remain pending and have been examined. In accordance with MPEP 707, Examiner discussed this application with SPE John Hayes.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-6, 8-12 and 14-19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
However, with respect to Double Patenting rejection, Applicant’s request that this rejection be held in abeyance until such time that the claims of the present disclosure are indicated as allowable over any prior art is granted.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970);and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 CFR 1.130(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1-6, 8-12 and 14-19, are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 9,405,931 B2.
Although the conflicting claims are not identical, they are not patentably distinct from each other. 
Claims 1, 8 and 15 of the U.S. Patent No. 9,405,931 B2 is obvious variants or verbatim copy of claims 1, 8 and 14 of the current application. 
Claim 4 of the U.S. Patent No. 9,405,931 B2 is obvious variants or verbatim copy of claim 6 of the current application

Claim 4 of the U.S. Patent No. 9,405,931 B2 is obvious variants or verbatim copy of claim 12 of the current application
Claim 6 of the U.S. Patent No. 9,405,931 B2 is obvious variants or verbatim copy of claim 13 of the current application
Claims 7 and 19 of the U.S. Patent No. 9,405,931 B2 is obvious variants or verbatim copy of claim 17 of the current application
Claim 16 of the U.S. Patent No. 9,405,931 B2 is obvious variants or verbatim copy of claim 19 of the current application
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of applicant’s invention to modify claims 1-22 of US. Patent No. 9,405,931 B2 by adding and/or substituting the limitations resulting generally in the claims of the present application since the present application and the claims recited in U.S. Patent No. 9,405,931 B2 actually perform the same or similar function. It is well settled that the omission of an element and its function is an obvious expedient if the remaining elements perform the same function as before. In re Karlson, 136 USPQ 184 (CCPA 1963; Also note Ex parte Rainu, 168 USPQ 375 (Bd. App. 1969).Omission of a reference element whose function is not needed would be obvious to one of ordinary skill in the art.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-6, 8-12 and 14-19 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sahita et al (hereinafter “Sahita”) U.S. Patent No. 8,839,237 B2 in view of Zedlewski et al (hereinafter “Zedlewski”) U.S. Patent No. 7,707,578 B1 and alternatively in view of Goldsmith U.S. Patent Application Publication No. 2006/00698228 A1.

As per claims 1, 8 and 14, Sahita discloses a protected information transmission system, comprising:
at least one hardware device (see fig. 1, which discloses virtual machine 1; see fig. 3);
at least one virtual machine device that includes a plurality of virtual machines coupled to the at least one hardware device (see fig. 3, which discloses VM1 320, VM2 330);
a processing system coupled to the at least one virtual machine device and the at least one hardware device (see fig. 1, which discloses Processor 150 and virtual machine 1); and
a memory system that is coupled to the processing system and that includes instructions that, when executed by the processing system, cause the processing system to provide a hypervisor that is configured to:
receive first protected content information streamed from a first virtual machine of the plurality of virtual machines, and second protected content information streamed from a second virtual machine of the plurality of virtual machines;
allocate a first portion of the memory system for the first protected content information such that only first functions provided by the at least one hardware device have access to the first portion of the memory (see claim 1, which discloses that “allocating a first communication page to a first component executing in a first virtual machine (VM) of the platform,…”);
sequester a first protected content path for the first protected content information to the first portion of the memory system by making the first protected content path accessible during transmission the first protected content information on the first protected content path to only authenticated subsystems in the at least one hardware device that define the first protected content path (see claim 1, which further teaches that “allocating a first communication page to a first component executing in a first virtual machine (VM) of the platform, wherein an integrity measure module (IMM) of a Virtual Machine Monitor (VMM) verifies that a memory region of the first communication page is accessible by only the first component and the VMM, wherein the VMM provides virtualization hardware support for the platform,…”) 
allocate a second portion of the memory system for the second protected content information such that only second functions provided by the at least one hardware device have access to the second portion of the memory (see claim 1, which discloses that “… allocating a second communication page to a second component of the platform, …”); and 
sequester a second protected content path for the second protected content information to the second portion of the memory system by making the second protected content path accessible during transmission of the second protected content information on the second protected content path to only authenticated subsystem in the at least one hardware device that define the second protected content path (see claim 1, which discloses that “allocating a second communication page to a second component of the platform, the second component executing in a second VM of the platform, wherein the second communication page is accessible by both the second component and the VMM….”)
What Sahita does not explicitly teach:
receive first protected content information streamed from a first virtual machine of the plurality of virtual machines, and second protected content information streamed from a second virtual machine of the plurality of virtual machines;
Zedlewski and/or Goldsmith discloses a protected information transmission system, comprising:
receive first protected content information streamed from a first virtual machine of the plurality of virtual machines, and second protected content information streamed from a second virtual machine of the plurality of virtual machines (Zedlewski: col. 2, lines 63-col. 3, lines 6, which discloses “ it can improve the utilization of on-chip resources, leading to greater throughput for several important workload types, by exploiting additional instruction-level parallelism that is exposed by executing the instruction streams associated with multiple threads concurrently.”; Goldsmith: 0023, which discloses that “For example, the user may be running a DVD player application program on a particular VM client that is associated with a content protected interface only, such that the movie data stream is to only be rendered by that interface.”)
Accordingly it would have been obvious to one of ordinary skill in the art at time of applicant’s invention to modify the method of Sahita and incorporate the system comprising receive first protected content information streamed from a first virtual machine of the plurality of virtual machines, and second protected content information streamed from a second virtual machine of the plurality of virtual machines in view of the teachings of Zedlewski and/or Goldsmith in order to isolate one subsystem from another. 

As per claims 2 and 15, Sahita further discloses the system, wherein hypervisor is configured to:
allocate a plurality of resources of the processing system for each of the first protected information and the second protected information (see claims 1 and 7)

As per claims 3, 9 and 16, Sahita further discloses the system, wherein the allocating the plurality of resources of the processing system includes:
a first state of the processing system when a first time slice associated with the first protected information has completed (col. 4, lines 27-41); and
restoring a second state of the processing system when a second time slice associated with the second protected information is about to run (col. 4, lines 27-41).

As per claims 4, 10 and 17, Sahita failed to explicitly disclose the system, wherein the hypervisor is configured to:
time-multiplex the plurality of resources of the processing system between the first virtual machine and the second virtual machine so that the first virtual machine has full access to each of the plurality of resources of the processing system for a plurality of first time periods, and the second virtual machine has full access to each of the plurality of resources of the processing system for a plurality of second time periods that are different from each of the plurality of first time periods.
Goldsmith discloses the system, wherein the hypervisor is configured to:
time-multiplex the plurality of resources of the processing system between the first virtual machine and the second virtual machine so that the first virtual machine has full access to each of the plurality of resources of the processing system for a plurality of first time periods, and the second virtual machine has full access to each of the plurality of resources of the processing system for a plurality of second time periods that are different from each of the plurality of first time periods (0025).
Accordingly it would have been obvious to one of ordinary skill in the art at time of applicant’s invention to modify the method of Sahita and incorporate the system wherein the hypervisor is configured to: time-multiplex the plurality of resources of the processing system between the first virtual machine and the second virtual machine so that the first virtual machine has full access to each of the plurality of resources of the processing system for a plurality of first time periods, and the second virtual machine has full access to each of the plurality of resources of the processing system for a plurality of second time periods that are different from each of the plurality of first time periods in view of the teachings of Zedlewski and/or Goldsmith in order to isolate one subsystem from another. 

As per claims 5, 11 and 18, Sahita failed to explicitly discloses the system, wherein the hypervisor is configured to:
save a state of the processing system at the end of a subset of the plurality of first time periods
restore the state of the processing system at the end of a subset of the plurality of second time periods
Zedlewski further discloses the system, wherein the hypervisor is configured to:
save a state of the processing system at the end of a subset of the plurality of first time periods (col. 4, lines 27-41; col. 9, lines 23-41); and
restore the state of the processing system at the end of a subset of the plurality of second time periods (col. 4, lines 27-41; col. 9, lines 23-41).
Accordingly it would have been obvious to one of ordinary skill in the art at time of applicant’s invention to modify the method of Sahita and incorporate the system wherein the hypervisor is configured to: save a state of the processing system at the end of a subset of the plurality of first time periods; restore the state of the processing system at the end of a subset of the plurality of second time periods in view of the teachings of Zedlewski in order to isolate one subsystem from another. 

As per claims 6, 12 and 19, Sahita failed to explicitly disclose the system, wherein the hypervisor is configured to:
prioritize the first virtual machine and the second virtual machine over a third virtual machine of the plurality of virtual machines, wherein the prioritization is based upon the first virtual machine and the second virtual machine providing protected information, and the third virtual machine providing non-protected information.
Goldsmith discloses the system, wherein the hypervisor is configured to:
prioritize the first virtual machine and the second virtual machine over a third virtual machine of the plurality of virtual machines, wherein the prioritization is based upon the first virtual machine and the second virtual machine providing protected information, and the third virtual machine providing non-protected information (0026; 0036).
Accordingly it would have been obvious to one of ordinary skill in the art at time of applicant’s invention to modify the method of Sahita and incorporate the system wherein the hypervisor is configured to: prioritize the first virtual machine and the second virtual machine over a third virtual machine of the plurality of virtual machines, wherein the prioritization is based upon the first virtual machine and the second virtual machine providing protected information, and the third virtual machine providing non-protected information in view of the teachings of Goldsmith in order to isolate one subsystem from another. 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Charles C. Agwumezie whose number is (571) 272-6838. The examiner can normally be reached on Monday – Friday 8:00 am – 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Hayes can be reached on (571) 272 – 6708.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHINEDU C AGWUMEZIE/Primary Examiner, Art Unit 3685                                                                                                                                                                                                        March 29, 2022